Fisk, Cli. J.,
dissenting. With all due deference to the .judgment of my associates who join in the majority opinion herein, I most respectfully dissent from the conclusion reached, as well as from much that is announced therein. The majority opinion impresses the writer as a strained and wholly unwarranted effort to uphold plaintiff’s recovery, regardless of prejudicial errors in the record. This may seem to be a rather strong statement; but I shall attempt, as briefly as possible, to substantiate my assertion. To start with, I take it for granted that every person is entitled to a fair trial, which means a trial free from prejudicial error (Hintz v. Wagner, 25 N. D. 110, 140 N. W. 729), and, as I construe this record, such a trial, with all due respect to the learned trial judge, was not accorded the defendant. I recognize the rule, as stated in the majority opinion, that a reversal will not be ordered for errors committed on the trial, where it clearly appears that the verdict is right, and in all likelihood no other result would be attained on another trial. This is but another way of stating that the errors were nonprejudicial. I fail to see how this rule can be invoked in the case at bar, for it must be conceded that at least the great weight of the testimony is against the plaintiff’s contentions. If it can properly be said that the verdict is clearly right in this case, the same may likewise be said of every verdict, regardless of the testimony.
It would serve no useful purpose in this dissent to refer to all the pronouncements in the majority opinion which I deem indefensible, and I shall content myself by merely referring to a few.
It is stated in the majority opinion that “it is also clear that, even if the accident in the first instance, that is to say, the falling on to the elevator, was not due to the negligence of the defendant, it was certainly the duty of the defendant to furnish a cable which would enable the elevator to be stopped when an accident happened, and which would not necessitate its falling to the ground.” This impresses me as a novel doctrine. The logical and inevitable result of such a rule is to make the master liable for the servant’s injuries, even though occasioned either by mere accident or by his own carelessness. Must the master anticipate that the servant may be careless, and therefore furnish instrumentalities, not only sufficient for the uses intended, but also of sufficient strength to insure the servant against resulting injury occasioned by his *328own carelessness ? I cannot lend my assent to such an unheard-of doctrine.
Again, the majority say: “Why, indeed, the breaking of the cable should not be held to be one of the operating causes, if not the proximate cause, of the injury, it is difficult for us to see; and it is clear to us that the plaintiff, Wyldes, could recover on this theory, if on no other.” While this seems to be clear to the majority of this court, it was evidently not so clear to plaintiff’s able counsel, for at the argument they expressly disclaimed liability on such ground. Moreover, in their printed brief respondent’s counsel say: “It was alleged in the complaint that the cable was weak and defective; but this was abandoned on the trial, and no proof introduced by plaintiff to substantiate this allegation of the complaint.” Notwithstanding this, the majority opinion devotes much space in an effort to demonstrate that plaintiff’s recovery may be sustained upon such ground of negligence. But it is a significant fact that this court, even on the former appeal, asserted no such ground of liability. On the contrary, the court there carefully refrained from so doing. In the light of the above, I ask how can it be properly said that the doctrine of res ipsa loquitur has any application ? Why should defendant produce the cable at the trial, in the light of this express abandonment by plaintiff of such ground of negligence ? Clearly, the cause of the accident cannot be attributed to the breaking of the cable, but, at the most, such breaking merely enhanced plaintiff’s injury. Hence, in determining the question of primary liability in this case, the breaking of the cable should be ignored. The Illinois case cited in the majority opinion is not in point, and is easily differentiated from the case at bar, as are the other cases cited.
In addition to the above, I merely desire to say that the fact that such cable parted when subjected to the unusual strain disclosed by the evidence is no proof whatever that defendant was guilty of a want of due care in using the same. The majority opinion states that “it is undisputed that the cable broke while it was being used for the purpose for which it was intended, and at a time when there was -no load on the elevator.” As I read the record, such statement is unwarranted, and clearly contrary to the conceded facts. The purpose of the elevator was to raise building material to the various landings— not to afford a lighting place for those who might fall on to it.
*329Again, there is neither allegation nor claim that the engineer was not sufficiently skilled in his line of duty; yet the majority sustain an instruction telling the jury, in effect, that liability may be predicated on the ground of the lack of proper skill. As I shall hereafter point out, other equally erroneous and prejudicial instructions were given and upheld by the majority opinion. Before noticing them, I will advert to the issues as framed by the pleadings, and the proof offered in support thereof. The complaint alleges:
“1. That the elevator and scaffold used in the construction of the building were improperly constructed and unfit for the purposes for which they were used.
“2. That the cable and fastenings used to operate the elevator were weak and defective, and not of the proper strength and weight for the purpose for which they were used.
“3. That no appliance was used or supplied to prevent the cage of the elevator from falling in case of the parting of the cable, or the happening of any other contingency by which the cage might become loose or disconnected from its fastenings.
“4. That the elevator cable and fastenings were not properly inspected, repaired, or replaced, but were allowed to become worn, weak, and defective, and out of repair.
“5. That the steam engine used to operate the elevator was so inclosed that the engineer or person operating the same could not see the landings where the elevator stopped.
“6. That no electrical or other proper signal system was furnished or provided for the elevator.”
It is further alleged that while the plaintiff was upon one of the landings of the elevator, which landing was not visible to the engineer operating the engine, the elevator cage was suddenly and without warning lowered from the front of the landing, and that he was at that time about to push a wheelbarrow on to the elevator, without negligence on his part; and that he was drawn forward on to the elevator with great force and violence. That when he was so drawn or thrown upon the elevator, the tacklings and fastenings gave way, and the elevator fell to the ground. That, solely by reason of the defendant’s negligence, as alleged, he sustained the injury of which he complains.
The answer denies any negligence on defendant’s part, and alleges *330that the plaintiff’s injury was caused by his own negligence or by the negligence of his coemployee, and that he assumed the risk.
At the last trial there was no evidence to sustain any of the grounds enumerated in ¶¶ 1 — 5 inclusive, above quoted, nor does respondent urge on this appeal that there is any evidence tending to support the verdict upon any of such grounds; but in lieu of the alleged negligence set forth in ¶ 5, respondent was permitted to offer testimony tending to show that the building in which the engineer who operated the elevator was stationed was in such close proximity to the hotel building as to preclude such engineer from having a clear vision of the landing at the roof of the building, so as to enable him to see the plaintiff while in the discharge of his duties in placing wheelbarrows upon the removing them from such elevator. In other words, as I understand respondent’s contention on this appeal, he seeks to justify the verdict and judgment, upon the sole ground that it was culpable negligence on defendant’s part not to have provided a system of signals for the information and guidance of the engineer in operating such elevator, and that such negligence was the proximate cause of plaintiff’s injury. Such contention is of necessity predicated upon the assumption that without a code of signals for such purpose, it was impossible for the engineer to operate such elevator with a reasonable degree of safety to the plaintiff, by reason of the alleged fact that the engineer was so located and situated in the discharge of his duties as to be unable to have a reasonably clear vision of the plaintiff at the time of the accident causing his injury. There is much force in the statement by appellant’s counsel, that obviously the complaint was framed on the theory that a signal system was necessary because the engine house was so inclosed that the engineer could not see the landings, and that the evidence wholly fails to substantiate such theory. Indeed, it is not contended by plaintiff that such signal system was necessary by reason of any alleged faulty construction of the engine house precluding the engineer from having a clear vision of the elevator and its landings; but his contention was, and is, that such signal system was rendered necessary by reason of the location of the engine house so near the building line as to preclude the engineer from having a clear vision of such landings after the cornice was built. There is also much merit in appellant’s contention that this latter ground is not alleged in the complaint; but counsel do not seri*331ously urge such variance on this appeal, evidently because of our holding on the prior appeal, to the effect that liability may, if the evidence warrants it, be predicated upon such new theory of negligence. This question is no doubt foreclosed by such prior decision.
It is most strenuously insisted by appellant’s counsel, however, that under the state of the evidence on this appeal there is no room for intelligent men to fairly differ in their conclusions upon any of the essential facts; that the evidence and the physical facts disclosed by this record demonstrate, to a moral certainty, that the engineer could see the landing and the plaintiff upon the roof at the time of the accident. Hence they contend, that it was error to submit to the jury the question as to defendant’s negligence in failing to install a system of signals. It is, of course, true that if the engineer, from the place where he was located, could plainly see the elevator and the movements of the men about the elevator landings, there was no duty on defendant’s part to provide a signal system, for reasons too obvious to mention. Under such conditions, all concerned in the movements of such elevator would have been furnished all the protection that could be afforded by such signal system.
In support of their contention that the engineer had a clear vision of the plaintiff at and just prior to the time of the accident, appellant’s -counsel have made an elaborate review of the testimony in their printed brief, and they have attempted to point out and emphasize the fact, that n material distinction exists between the testimony at the last trial and that at the former hearing. Among other things, they call attention to the fact that on the last trial the location of the engine house was not left to mere recollection, estimate, or guess, as at the first hearing; but it was shown, without contradiction and with conclusive certainty, that its west wall was from 19 to 21 feet east of the hotel building, which would bring the engineer, who was in the northeast corner of such engine house, about 33 feet east of the east line of the hotel building. This conclusion is based upon the undisputed testimony that a 16-foot cement sidewalk was laid between the hotel and the engine house before the latter was- removed, and that a space of from 3 to 5 feet must have existed between the cnrb of such walk and the west line of the engine house; also, that the engine house was Id feet in width. Attention is also directed to the fact that the landing where the accident occurred *332was scant 3 feet in width, and projected over the outer edge of the cornice from 6 to 8 inches, so that when the elevator stopped its platform connected closely on a level with the projecting end of such landing; also, that the engine house was located about 60 feet south of the elevator; that such elevator or hoist consisted merely of an open platform, held by a beam on each end running upward to a height of 8 or 9 feet, where a crossbeam was fastened parallel with the platform, and such elevator was suspended and operated by tackle and cable attached to such crossbeam, which cable passed over wheels and pulleys set in the-woodwork at the top of the tower, some 10 feet higher than the roof of the building, and which tower was a temporary structure built of 2x4 and 4x4 timbers. The height of the hotel building was given at the last trial as 19 feet, 5 inches; but to arrive at the height from the top of the cornice, there must be deducted 1 foot, 2-|- inches for the scroll work, which the evidence shows was placed on the cornice after the accident, leaving the height 18 feet, 2-|- inches. Such scroll work would, of course, be a material obstruction to the vision, at the time the observations were made and the photographic views taken during the last trial.
Upon the crucial question as to whether the engineer had a clear view at the time of the. accident, I submit that the following résumé of the evidence at the last trial is correct. Defendant Patterson testified that there never was a time during the construction that a man could not be seen on the roof; that, after the cornice was put on the building, he was in the engine house very often, and had occasion to look; that a man could be plainly seen on the gangway or runway, approaching and placing a wheelbarrow upon the elevator.
Clarence Orcott, the engineer, testified that he was 5 feet, 10 inches tall. That at all times he could plainly see the men about the elevator, pushing off and on wheelbarrows. That the tower and cornice presented no obstructions to his view. That he experienced no difficulty in seeing the men place wheelbarrows on the elevator and then standing back on the runway.
Fred Swanson, a carpenter, who had worked all over the building, testified that the engineer could plainly see the men and the wheelbarrows. That he could plainly see the engineer while he was standing on the gangway or runway. That he stood on the r'unway and signaled the engineer; that he could see him; that after the cornice went on he *333had occasion to stand on the runway; he could.see the engineer. That he signaled the engineer, who responded to his signal. This witness was 5 feet, 8-¿ inches tall.
August Watts, a brick mason, who had worked on the building from top to bottom, testified that, after the cornice was put on, standing on the runway, he could see the engine house, the windows in front and on the roof, and the engineer himself.
Ben Goldader testified that he had worked on the building from the beginning; had worked on the roof after the cornice was put on. That, standing on the runway, he had motioned to the engineer with his hands, in plain sight, and that there was no difficulty in seeing the engineer.
John L. Larson, a witness on the part of the plaintiff, who at the time of the accident was the foreman in charge of construction, testified that at all times, and after the cornice was placed on the building, the engineer had a clear view of the operation — if the barrows were filled they would be turned one way, and if empty turned the other way, so that there could be no question about whether the elevator was to go up or down — and that for that reason signals were entirely unnecessary. That he knew the view was clear, of his own knowledge, by actual experiment. That he had operated the engine himself many times, after the cornice was put on.
M. J. O’Connor, a' witness for the plaintiff, testified that, standing beside the engineer on the outside of the engine house, he could see “the wheelbarrows come out from the roof and the elevator come down; that he could see the men waiting for the wheelbarrow to come up. He said he could see the wheelbarrow approach the elevator, but not the man behind it.
In addition to the above, a large mass of testimony was introduced from the lips of various witnesses, who were present at the scene of the accident, and who participated in making demonstrations during the last trial, to determine whether the engineer had a clear view of the roof landing after the cornice was built. I shall not attempt to reproduce such testimony at length. Suffice it to say, that it strongly tends “to corroborate defendant’s contention upon the issue as to whether the -engineer had a clear vision of the landing at the time of such accident. I have no hesitation in concluding from the record as now presented, *334when considered in the light of the known physical facts, that there is no such substantial conflict in the evidence as to warrant submitting to the jury the question of defendant’s negligence in not providing a system of signals, as none were required. The evidence on the last trial bearing on this question differs so materially from that presented on the former appeal as to clearly differentiate the two records; and therefore the principles of law formerly announced are inapplicable, and not binding upon us under the rule of the law of the case. When we take into consideration the fact, as shown by the undisputed testimony given at the last trial, that when the loaded wheelbarrow was elevated to the landing the wheel faced towards the man on the runway, and to-reach the handles he was required to step over the wheelbarrow into the elevator; and that when he returned the empty wheelbarrow from the roof to the elevator he was required to pass over such landing or runway, in order to place the wheelbarrow in the elevator with the-handles thereof on blocks provided for that purpose; and when we consider the further undisputed fact that such landing projected from 6 to 8 inches over the outer edge of the cornice in order to bring the landing flush with the elevator platform, I am unable to see, -under any possible construction of the evidence, how it can be legitimately claimed that this work was not in plain view of the engineer. It is nowhere-contended that the elevator itself, or the tower thereof, presented any material obstruction to the view, for both the plaintiff and his witness,. O’Connor, testified that before the cornice was built the man on the landing was in view of the engineer. It is wholly inconceivable that the engineer could successfully operate the elevator, as he did for weeks after the cornice was built, if his vision was materially obstructed. According to the plaintiff’s own testimony, the accident was caused by the sudden lowering of the elevator while he was in the act of placing the empty barrow thereon, and that he had the same halfway on such elevator at that instant. He must therefore have been in close proximity to the outer portion of the runway, and in plain view of the engineer. Again, without a clear view of the landing, how could the engineer stop the elevator on a level with the projecting end of such landing? This had to be done, for otherwise wheelbarrows filled with mortar could not be transferred from the elevator to the landing. When the evidence *335is all considered in its most favorable light for the plaintiff, it fails to sustain any of the charges of negligence alleged in the complaint.
In my opinion the above views are unanswerable, and should require a reversal of the judgment and a dismissal of the action.
In my judgment, the plaintiff should also be held to have assumed the risk. The undisputed testimony shows that he was about 19 yéa'rs of age at the time of the accident, and of at least average intelligence. According to his own testimony, he voluntarily continued in the service of the defendant for a considerable time after the cornice was placed upon the building, and when, as he says, he could not see the engine house. He was therefore bound to know and did know, if his testimony is true, that the engineer could not see him. He therefore should he held to have known and fully appreciated the risk, if any, attendant upon this method of work. He swears positively that there was no such thing as signals and that the engineer operated the elevator mostly by guesswork, yet he continued in the service, making no complaint to the master. It is entirely clear, therefore, that he had the same opportunity of knowing the dangerous character of the work as the defendant had and must have appreciated the risk, for he had the same opportunity as others could possibly have had of knowing and appreciating the same. Assuming the truth of his testimony, he was therefore guilty of negligence as a matter of law, in continuing to work under such conditions.
I am also unable to concur in the holding that the rulings of the trial court were correct, in rejecting the testimony offered by defendant as to photographs taken during the last trial by the witness Holmboe. Questions tending to lay a foundation for the introduction of such photographs were objected to by plaintiff’s counsel and the objections sustained, upon the ground that the surrounding conditions were not the same as when the accident occurred. Whereupon defendant’s counsel made the following offer of proof: “The defendant offers to prove by a competent photographer, who took photographic views on yesterday at about 11 o’clock in the forenoon, and referred to in the testimony of the witnesses who were present, that at a distance of precisely 20 feet from the building line, and on a line directly east and west from where the engineer was standing when operating the engine, the lens was pointed in a northwesterly direction towards the roof of the building, *336at a height of 63 inches from the ground, and that a vie^V at that point was then taken and subsequently developed by the photographer, and that 'the photograph so taken is a correct and accurate view of what was then within the range of the lens so pointed.
' “That on the same north and south line the camera was moved easterly, and then placed at a distance of 25.feet from the building line; that a view was taken from that point, with the lens placed at the same angle and at the same height from the street; that the view was déveloped by the photographer, and is a true and correct picture and photograph of what was within the range of the lens at that point.
“That the camera was then moved to a point 31 feet from the building line, and to the northeasterly comer of the outline of the engine house marked on the street, to which reference has been made in the testimony of the witness; that a view was taken from that standpoint, with the lens pointed in the same direction and angle, and at the same height from the street; that the view was developed by the photographer, and that a true, correct, and accurate picture of all that came within the range of the lens at that time is shown on the developed picture. And the photograph so developed and taken is marked ‘defendant’s exhibit 4,’ and offered in evidence.
“That the photograph taken-and developed at a distance of 25 feet from the building line, referred to in the testimony, is marked ‘defendant’s exhibit 5,’ and is offered in evidence.
“That a'photograph taken at the same time and under identically the same circumstances and conditions, with the lens at the same height and angle, taken by the same photographer at a distance of 31 feet from the building line, with the tripod located in the northeast corner of the outline of the building on the street, at the place where the engineer stood when operating the engine, as disclosed by the evidence in the case, is marked ‘defendant’s exhibit 7,’ and is offered in evidence.”
To these offers counsel for plaintiff objected, for the reason, as stated, “that they are incompetent, irrelevant, and immaterial in this, that the conditions under which the exhibits were taken, as appears in the offer, and the admission made, shows that they were taken under conditions that were not essentially the same as the conditions existing at the time of the accident.”
I think it was palpable error to sustain such objection, and that such *337ruling was clearly prejudicial. It should be borne in mind that the only obstruction claimed by plaintiff to the engineer’s view was that caused by the cornice, and it is nowhere contended that a signal system was necessary, except on account of such cornice. The fact, therefore, that at the time such photographs were taken the surrounding conditions were not precisely the same as when the accident happened was not decisive, for they were in all essential respects substantially so. And when we consider the sharp conflict upon the crucial question at issue, and the further fact that the testimony on such issue largely preponderated in defendant’s favor, no one can say that a different result might not have happened, had the jury been allowed the benefit of such excluded testimony. As to the weight that should be given to photographs as evidence, see Higgs v. Minneapolis, St. P. & S. Ste. M. R. Co. 16 N. D. 446, 15 L.R.A.(N.S.) 1162, 114 N. W. 722, and note to this case in 15 Ann. Cas. 98. See also Mitton v. Cargill Elevator Co. 124 Minn. 65, 144 N. W. 434, from which we quote':'
“The trial court excluded photographs of the interior of the engine room. We are asked to determine the correctness of this ruling with reference to another trial. About all the photographs show is the stairway, the stove, and one of the fly wheels, which appeared greatly exaggerated in size. The trial court characterized the photograph that showed the fly wheel thus exaggerated in size as a monstrosity, and excluded both photographs. It is probable that the reason for the court’s ruling was that it considered the photographs misleading, /though the objection covered also the ground that a diagram of the engine room and steps was already in evidence, thus making the photographs unnecessary, or merely cumulative evidence. It is within the discretion of the court to restrict the undue introduction of evidence that is merely cumulative, whether it be the testimony of witnesses, or demonstrative evidence. But the photographs offered, leaving aside for the moment the question of their being misleading, showed the stairway in a way that no diagram could, and tended to explain and illustrate the testimony of the witnesses much more clearly than did the diagram. We are unable to say that their exclusion was justified on the ground that there was no necessity for their being before the jury.
“Was it for the court to say that the photographs were not true representations, or that they were misleading? The photographer was *338called as a witness, and testified that the photographs were correct representations, after making due allowance for the enlargement of objects close to the lens. We think that it was for the jury, and not for the court, to say whether the photographs lied, just as it was for the jury, and not for the court, to decide upon the credibility of any witness. We concur in the statement made by Professor Wigmore on the subject. 1 Wigmore, Ev. § 792.”
To my mind, the reasoning of the majority opinion, to the effect that the application of the law of mathematics and optics precludes any other proof, is unsound. It seems to me to be predicated upon the unwarranted assumption that plaintiff, while in the act of placing the wheelbarrow upon the elevator, could do so without any portion of his body or limbs extending out over the edge of the cornice. Just how plaintiff could perform this feat is not easy for me to comprehend, when I consider the established and conceded fact that the elevator platform was a distance of from 6 to 8 inches from the outer edge of such cornice, and the wheelbarrow had to be placed at such distance into the elevator as to permit its clearing the various landings as such elevator was raised and lowered. I submit that these physical facts alone outweigh the theory advanced with apparently so much confidence in the majority opinion. It is unbelievable that the engineer could see the wheelbarrow as it was being moved over the runway and into the elevator, and not be able to see any portion of the man behind it.
In the majority opinion it is erroneously assumed that plaintiff, at the time of the accident, must have been from 2 to 3 feet back from the edge of the cornice, and from this premise the majority apply the rule of mathematics and optics to show that the engineer could not have seen plaintiff, and hence a code of signals was necessary. Having started with an' erroneous premise, it is, of course, easy to reach a false conclusion.
But even if I am in error in the foregoing views, I am firmly of the opinion that a new trial should be granted for manifest errors in the instructions, which I now will briefly notice.
At the beginning of the charge the court enumerated, in the language of the complaint, all the grounds of negligence alleged therein. In view of the fact that the sole ground of recovery relied on, and the only *339act of negligence alleged which has any support whatever in the evidence, is the defendant’s failure to install a system of signals, which it is contended was necessary because of the fact that the engineer was located in a place where he could not see the elevator landing or the roof sufficiently plain to enable him to operate such elevator with safety to the plaintiff, I think it was prejudicial error not to restrict the instructions to the one ground or act of negligence aforesaid. But later in the charge, the jury was told, in effect, that the plaintiff might recover if the injury “was caused by and through the negligence of the defendant in some of the manners charged in the complaintThis had a tendency, at least, to mislead and confuse the jury, and, I think, constituted prejudicial error. Again, the jury was instructed “that the plaintiff herein by his contract of employment with the defendant did not assume the risks arising from the want of sufficient and shilled labor, or from defective machinery or other instruments with which he had to worlcConceding that this is abstractly correct, it had no proper application to the evidence, and only tended to mislead the jury.
The same may be said of the following portion of the charge as given: “I further charge you that it was the duty of the defendant in this case to furnish the plaintiff with safe and suitable appliances with which to perform the work required of him, and also to see that the same were kept in proper repair, and if this duty was negligently performed and the plaintiff sustained any injury thereby, the defendant is responsible in damages; provided, that such negligence of the defendant was the direct and proximate cause of the injury, and that the plaintiff did not contribute to the direct and proximate cause of the injury by his own negligence.” There was no basis in the evidence for such a charge. My criticism of these instructions is aptly expressed by Judge Jenkins of the circuit court of appeals in Hunt v. Kile, 38 C. C. A. 641, 98 Fed. 49, in the following words: “The charge to the jury contained an excellent exposition in general of the duty of the master to the servant with respect to furnishing fit and suitable appliances. It is subject, however, to just criticism in this, that it is general and not specific with reference to the facts upon which alone liability could properly be predicated. As before observed, the death was caused by the bréalo'ng of the anchor rope, all other appliances fitly and safely performing their respective functions. It was not *340proper to submit to tbe jury tbe question of tbe sufficiency of those appliances that proved sufficient. The consideration of the jury should have been directed solely to the question of the sufficiency of that rope, its character and condition.”
In Brickwood’s Saclcett on Instructions to Juries, 3d ed. vol. 1, § 179, it is stated:
“Instructions containing mere abstract legal propositions, without any evidence to support them, are calculated to mislead the jury, and should not be given,” citing cases, amongst others, Chicago, M. & St. P. R. Co. v. O’Sullivan, 143 Ill. 48, 32 N. E. 398; and the court in such case said: “There should be evidence upon which an instruction given can be based, or the instruction should not be given.”
In § 191, the same author says: “When a ease is close in its facts, or when there is a conflict in the evidence on a vital point in the case, the rights of parties cannot be preserved unless the jury are accurately instructed.” Citing Toledo, W. & W. R. Co. v. Shuckman, 50 Ind. 42.
And again: “An instruction which has a tendency to, and probably did, mislead the jury, when taken singly, is erroneous, even though the instructions when taken together embrace the law of the case.” Citing Price v. Mahoney, 24 Iowa, 582; Pittsburgh, C. & St. L. R. Co. v. Krouse, 30 Ohio St. 223, 6 Am. Neg. Cas. 140; Murray v. Com. 79 Pa. 311. For an authority directly in point, see Remmler v. Shenuit, 15 Mo. App. 192.
I fully agree with the statement of respondent’s counsel that prejudicial error cannot be predicated upon isolated portions of the charge, if the instructions when read as a whole contain a fair and accurate statement of the law. But I have carefully examined such instructions as a whole, and fail to discover anything therein which tends in the least to correct or render harmless the foregoing excerpts therefrom. Nor can I agree with respondent’s contention, that appellant waived any objection to such instructions by failure to request correct' instructions or by his failure to request a special verdict. He had a right to a general verdict upon proper instructions. It is not a case of a failure to instruct upon some point or feature of the evidence, but rather a misdirection of the jury, in view of the issues as narrowed by the evidence.
*341The court refused the following instruction requested by defendant: “Some evidence has been introduced in connection with the cable used in the hoisting and lowering of the elevator here in controversy, and of its breaking and permitting the elevator to descend. I charge you as a matter of law that the breaking of the cable is in no way connected with the accident and resulting injury in this case, and that in determining the question of whether the defendant was negligent you must entirely disregard the strength or weakness of the cable, and no verdict can be based in favor of the plaintiff on the breaking of the cable.” I think such refusal was error, especially in view of the fact, as heretofore observed, that the court called the attention of the jury to all of the grounds of negligence alleged in the complaint, and nowhere restricted their consideration to the one ground covered by the evidence. In view of this, it would have been eminently proper to have charged the jury that they had no right to consider any of the grounds of negligence alleged, except that of a failure to install a signal system.
In conclusion, I desire to say that I have no quarrel with the authorities cited and quoted from at length in the very voluminous majority opinion. I merely say that such authorities are in most instances wholly misapplied.
I think the appellant is clearly entitled to a new trial, if not to a dismissal of the action.
I am authorized to say that Justice Goss fully concurs in this dissent.